Case: 10-50433 Document: 00511487607 Page: 1 Date Filed: 05/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 24, 2011
                                     No. 10-50433
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CHASE HOME FINANCE, L.L.C.; JP MORGAN CHASE BANK N.A.; JP
MORGAN CHASE & CO.; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS INC,

                                                   Plaintiffs-Appellees

v.

WALTER LEE HALL, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:07-CV-1070


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges.
PER CURIAM:*
       Walter Lee Hall, Jr. moves for leave to proceed in forma pauperis (IFP).
The district court entered a final judgment in April 2008 that, inter alia, granted
the plaintiffs a permanent injunction against Walter Lee Hall, Jr. Hall did not
file a timely notice of appeal from that judgment. He did timely appeal the
district court’s denial of one of several postjudgment motions Hall filed seeking



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50433 Document: 00511487607 Page: 2 Date Filed: 05/24/2011

                                  No. 10-50433

to have that final judgment vacated. See Chase Home Finance, LLC v. Hall, 353
F. App’x 925, 925 (5th Cir. 2009). In November 2009, we denied Hall leave to
proceed IFP on appeal, and we dismissed his appeal as frivolous. In March 2010,
the plaintiffs moved for the release of the security bond they had posted when
they sought a preliminary injunction against Hall. Hall filed a motion styled as
arising under Rule 59(e) of the Federal Rules of Civil Procedure. He sought the
vacation of the order releasing the plaintiff’s security bond. The district court
sua sponte struck Hall’s motion and later denied Hall’s request for leave to
proceed IFP on appeal. Hall now wishes to appeal from the order releasing the
security bond and the order striking his purported Rule 59(e) motion.
      Much of Hall’s argument concerns the validity of the final judgment in this
case. That judgment is not now before us for review. The only argument Hall
advances with respect to the denial of his Rule 59(e) motion is that the district
court should not have released the plaintiffs’ security bond without first holding
a hearing. Rule 65(c) of the Federal Rules of Civil Procedure, which requires the
posting of the security bond prior to the entry of a preliminary injunction, does
not state that a hearing is required prior to the release of such a bond. Nor has
Hall pointed us to any authority that specifically requires that such a hearing
be held. We conclude that the district court did not abuse its discretion or
otherwise err in granting the plaintiffs’ motion for the release of their security
bond. See S.E.C. v. Gann, 565 F.3d 932, 939 (5th Cir. 2009).
      With respect to the order striking his Rule 59(e) motion, Hall argues that
the district court could have simply denied the motion and that he should have
received notice that his motion would be struck and an opportunity to respond.
A review of the record supports the district court’s finding that Hall has
repeatedly and unsuccessfully challenged the district court’s jurisdiction in this
matter. The record also supports the district court’s finding that Hall’s challenge
to its jurisdiction so long after the matter was concluded was frivolous and
inappropriate. Hall’s repeated attempts to obtain relief in an already closed case

                                        2
     Case: 10-50433 Document: 00511487607 Page: 3 Date Filed: 05/24/2011

                                     No. 10-50433

establish harassment and abuse of the judicial process, and the court’s order
striking this one motion, which had no effect on the disposition of the case, was
not an abuse of discretion. See Farguson v. MBank Houston, N.A., 808 F.2d 358,
360 (5th Cir. 1986).
      Hall has not shown that he will raise any nonfrivolous issues on appeal.
See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Accordingly, his motion
for leave to proceed IFP is DENIED, and his APPEAL is DISMISSED as
frivolous. See 5 TH C IR. R. 42.2.




                                          3